Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to communication filed 11/03/21.

Response to Amendment
The examiner acknowledges the amendment of claim 1 and the cancellation of claim 3.

Response to Arguments

Regarding applicant’s argument regarding the distance measurement request unit is included in the onboard device as recited in claim 1 and the distance measurement request unit is included in the mobile device as recited in claim 5, it is the examiner’s position that the reference of Bruckner teaches distance measurement is performed by the mobile device and/or the onboard unit which represent the interaction unit (col. 3 lines 32-49, col. 4 lines 18-39, col. 6 lines 3-11). The examiner further considers the shifting of the distance measurement from the onboard device to the mobile key unit represent a rearrangement of  the distance measurement parts by shifting the distance measurement function from the onboard unit to the mobile key. 
Regarding applicant’s argument regarding the limitation of the setting of the threshold range, it is the examiner’s position that the reference of Kanaga teaches setting a plurality of threshold for determining the location of the mobile device and the control function of the vehicle is performed based on the determined location of the mobile device (paragraph 0054-062). The reference of Bruckner is relied upon for teaching the authenticity determination sets a threshold range based on a distance from the communication area of the transmission antenna, in which the key location determination unit determines that the electronic key is located, to one of the distance measurement request unit and the distance 
Regarding applicant argument that the reference of Herman is silent on teaching the transmission antennas are arranged in the vehicle distanced differently from the onboard device so that different threshold ranges are set for the transmission antennas, it is the examiner’s position that the placement of the antennas on different areas of the vehicle  reference of Herman teaches the use of plurality UHF and LF antennas for locating and validating the key device and the antennas are arrange in a manner as to optimize the reception of the access code (paragraph 05-06). It is the examiner’s position that arranging the transmission antennas differently in the vehicle from the distant measurement unit represent the choosing of an arrangement from a finite number of arrangement (the transmission antenna can be arranged in the vehicle distanced differently from the distance measurement request unit or can be distanced in the same manner) in order to optimize the communication between the vehicle and the mobile device. 











Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruckner US Patent 10477346 in view of Kanaga US Patent Application Publication 20180106882 and further in view of Hermann US Patent Application Publication 20060034243.


Regarding claim 1, Bruckner teaches an electronic key system including an onboard device installed in a vehicle and an electronic key carried by a user, wherein the electronic key system performs authenticity determination to determine whether authorized communication is performed based on response signals transmitted from the electronic key in response to a plurality of request signals from the onboard device, the electronic key system comprising:
a plurality of transmission antennas that arranged in the vehicle at different locations and that transmits the plurality of request signals (distance measuring devices 16,20 inherently include antenna for transmitting RF signal, col. 5 line 62-col. 6 line 2);

a key location determination unit that determines a location of the electronic key using a location of one of the plurality of transmission antenna as  a reference based on the response signals (col.3 lines 32-36);



a distance measurement response unit included in the electronic key, wherein the distance measurement response unit receives the distance measurement request signal and transmits the distance measurement response signal in response to the distance measurement request signal (TOF measurement inherently include transmitting a distance measuring signal and receiving a response from the targeted device, col. 3 lines 60-64, col. 3 line 60-col. 4 line 6, col. 6 lines 3-11),


wherein the distance measurement request unit and the distance measurement response unit are each set to have a wider communication area than a communication area of the transmission antenna (col.6 lines 39-48) and

wherein the authenticity determination sets a threshold range based on a distance from the communication area of the transmission antenna, in which the key location determination unit determines that the electronic key is located, to the distance measurement request unit and the distance measurement response unit included in the onboard device, and determines that authorized communication is performed based on a condition including that a measurement distance, which is measured from the distance measurement request unit to the distance measurement response unit based on the distance measurement request signal and the distance measurement response signal, is within  the set 
distance measurement request unit or the distance measurement response unit included in the
onboard device, and each of the distance measurement request unit and the distance measurement response. Hermann in an analogous art teaches the use of plurality UHF and LF antennas for locating and validating the key device and the antennas are arrange in a manner as to optimize the reception of the access code (paragraph 05-06). It is the examiner’s position that arranging the transmission antennas differently in the vehicle from the distant measurement unit represent the choosing of an arrangement from a finite number of arrangement (the transmission antenna can be arranged in the vehicle distanced differently from the distance measurement request unit or can be distanced in the same manner) in order to optimize the communication between the vehicle and the mobile device. 
It would have been obvious to one of ordinary in the art at the time of the invention to modify the system of Bruckner as disclosed by Kanaga in view of Hermann at the time of the invention because such modification provide an improvement over the system of Bruckner allows the functions of the vehicles to be more reliable controlled based on a more clearly defined boundaries of the determined position of the portable device. 



Regarding claim 2, Bruckner teaches the distance measurement request signal and the distance measurement response signal are ultra-wideband wireless signals (col. 6 lines 3-9).



Regarding claim 5, Bruckner teaches an electronic key system, including an onboard device installed in a vehicle and an electronic key carried by a user, wherein the electronic key system performs authenticity determination to determine whether authorized communication is performed based on response signals transmitted from the electronic key in response to a plurality of request signals from the
onboard device, the electronic key system comprising:

a plurality of transmission antennas that are arranged in the vehicle at different locations
and that transmit the plurality of request signals (distance measuring devices 16,20 inherently include antenna for transmitting RF signal, col. 5 line 62-col. 6 line 2);

a key location determination unit that determines a location of the electronic key using a
location of one of the plurality of transmission antennas as a reference based on the response
signals (col.3 lines 32-36);
 
a distance measurement unit located in the electronic key (col. 3 lines 32-49, col. 4 lines 27-39) and the distance measurement unit has a wider communication than a communication area of the
transmission antenna (col. 6 lines 39-48);
wherein the authenticity determination sets a threshold range based on a distance from the communication area of the transmission antenna, in which the key location determination unit determines that the electronic key is located, to the distance measurement request unit and the distance measurement 
Bruckner is not explicit in teaching a distance measurement request unit included in the electronic key, wherein the distance measurement request unit included in the key transmits a distance measurement request signal and receives a distance measurement response signal in response to the distance measurement request signal and a distance measurement response unit included in the onboard device, wherein the distance measurement response unit receives the distance measurement request signal and
transmits the distance measurement response signal in response to the distance measurement request signal. Kanaga in an analogous art teaches the distance measurement include the transmission of a distance measurement request signal and the reception of the distance measurement response (paragraph 035) and the examiner further considers the location of the distance measurement request unit in the key device and distance measurement response unit located in the onboard unit represents The examiner further considers the shifting of the distance measurement from the onboard device to the mobile key unit represent a rearrangement of  the distance measurement parts by shifting the distance measurement function from the onboard unit to the mobile key and therefore represent an obvious variation.

Bruckner is not explicit in teaching the threshold range is one of the plurality of threshold ranges, and each of the plurality of threshold ranges is set based on a distance from a communication area of a corresponding transmission antenna of the plurality of transmission antennas to one of the distance measurement request unit and the distance measurement response unit included in the onboard device. Kanaga in an analogous art teaches the threshold range is one of the plurality of threshold ranges, and each of the plurality of threshold ranges is set based on a distance from a communication area of a corresponding transmission antenna of the plurality of transmission antennas to one of the distance 

It would have been obvious to one of ordinary in the art at the time of the invention to modify the system of Bruckner as disclosed by Kanaga in view of Hermann at the time of the invention because such modification provide an improvement over the system of Bruckner allows the functions of the vehicles to be more reliable controlled based on a more clearly defined boundaries of the determined position of the portable device. 






Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/VERNAL U BROWN/Primary Examiner, Art Unit 2683